Order entered February 10, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01029-CR

                                COREY LEE HOBBS, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F09-59386-R

                                             ORDER

       On December 3, 2014, this Court ordered the trial court to prepare and file a certification

of appellant’s right to appeal within fifteen days. When we did not receive the certification by

January 16, 2015, we again ordered the trial court to prepare a certification of appellant’s right to

appeal and to file it with this Court within ten days. On January 27, 2015, we received a letter

from the Dallas County District Clerk that there was no certification on file. We have had no

correspondence from the trial court with regard to the matter.

       The trial court must prepare a certification of appellant’s right to appeal in every case in

which the defendant is appealing. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d
803 (Tex. Crim. App. 2013). The appeal cannot proceed until the certification is filed.
       Accordingly, we ORDER the Honorable Jennifer Bennett, Presiding Judge, 265th

Judicial District Court, to prepare and file with this Court, within TEN DAYS of the date of this

order, a certification of appellant’s right to appeal that accurately reflects the trial court

proceedings.

       Appellant’s brief remains due within the time specified in the Court’s order of January

16, 2015.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Jennifer Bennett, Presiding Judge, 265th Judicial District Court; Felicia Pitre, Dallas

County District Clerk; Riann Moore, Dallas County Public Defender’s Office; and the Dallas

County District Attorney’s Office.

                                                    /s/    ADA BROWN
                                                           JUSTICE